          Case 1:20-cv-02878-LLS Document 10 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEREMIAH S. JOHNSON-EL Exrel JERRY
 L. JOHNSON,

                                 Plaintiff,
                                                                  1:20-CV-2878 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
 WILLIAM L. DEPROSPO d/b/a COUNTY
 COURT MAGISTRATE,

                                 Defendant.

       Pursuant to the order issued September 3, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed.

       The Court dismisses Plaintiff’s claims for damages against those “who initiated this false

incident regarding a traffic stop which did not involve any firearms” (ECF 1, at 11) as

duplicative of, and without prejudice to, Plaintiff’s claims in Johnson El v. Bird, No. 7:19-CV-

5102. The Court alternatively dismisses Plaintiff’s claims under 42 U.S.C. § 1983 against Judge

DeProspo under the doctrines of issue preclusion and judicial immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (ii), (iii). The Court dismisses the remainder of Plaintiff’s claims as frivolous.

See § 1915(e)(2)(B)(i).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    September 3, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
